Citation Nr: 0514344	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  01-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for extraction of Tooth 11, 
for the purpose of compensation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1968 to March 1971.  

This matter initial came before the Board of Veterans Appeals 
(Board) on appeal, in part, from a January 1998 decision by 
the RO which denied entitlement to dental treatment.  The 
Board remanded the issue for additional development in August 
2003.  

A claim of service connection for a dental disorder is also 
considered a claim for VA outpatient dental treatment.  In 
dental claims, the RO adjudicates claims of service 
connection and the VA Medical Center adjudicates claims for 
outpatient treatment.  As this matter stems from an adverse 
determination by the RO, the appeal is limited to the issue 
of service connection for loss of a tooth for compensation 
purposes.  The veteran is eligible for dental treatment by 
reason of having been granted TDIU in July 2000, and has been 
so informed.  Therefore, the issue of eligibility for VA 
outpatient treatment is not before the Board.  In light of 
the discussion above, the issue has been recharacterized to 
reflect the appropriate adjudicatory question on appeal.  


FINDINGS OF FACT

1.  Neither the pre-amended or amended dental regulations are 
more favorable to the veteran as the amended regulations were 
revised for purposes of clarification only.  

2.  Under the laws administered by VA, in the absence of 
dental trauma, extraction of a tooth is not a disability for 
which VA disability compensation is payable.  




CONCLUSION OF LAW

Service connection for extraction of Tooth 11 for the 
purposes of compensation is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.381 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duty to 
notify and duty to assist a claimant in developing the 
information or evidence necessary to substantiate a claim.  
In this case, because the law, and not the evidence, is 
dispositive of the claim, VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

Factual Background

The veteran's teeth were not evaluated during her July 1968 
enlistment examination.  The service dental records show that 
the veteran was treated for carious teeth and gum disease on 
several occasions from February to June 1970, including 
extraction of impacted Tooth 11 in April 1970.  The procedure 
was accomplished without complication and no further 
complaints or treatment were noted during service.  

Analysis

Initially, the Board notes that selected VA regulations 
governing dental claims were revised for purposes of 
clarification, effective June 8, 1999.  The substance of the 
old and new regulations, as applicable to the veteran's 
claim, remains essentially the same.  See 62 Fed. Reg. 8,201 
(February 24, 1997) (proposed rule), and 64 Fed Reg. 30,392 
(June 8, 1999) (final rule) ("This amendment clarifies 
requirements for service connection for dental 
conditions...").  Although it does not appear that the RO 
considered the change in regulation, the Board concludes that 
this was not prejudicial to the veteran, since the change in 
regulation has no effect on the outcome of his claim.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning the regulatory change.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal (i.e., gum) disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during 
military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 
15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2004).  

38 C.F.R. § 4.150, Diagnostic Code 9913 (2004) provides for 
compensable evaluations for the loss of upper and lower teeth 
where the loss of masticatory surface cannot be restored by 
suitable prosthesis.  Where the loss of the masticatory 
surface can be restored by suitable prosthesis, a 
noncompensable evaluation is warranted.  However, those 
ratings only apply to bone loss through trauma or disease 
such as osteomyelitis.  They do not apply to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  Since the veteran is 
not claiming loss of masticatory surface, this regulation is 
not applicable to the current claim.  

Applying both the pre-amendment and amended versions of the 
dental regulations, the Board finds that there is no basis 
for establishing service connection for compensation purposes 
for any dental disorder since both regulations clearly 
provide that replaceable missing teeth are not a disabling 
condition for which service connection may be granted.  The 
veteran does not contend, nor does the evidence show that she 
sustained dental trauma in service.  The service dental 
records show that Tooth 11 was impacted and was surgically 
removed without complication in April 1970, and that no 
further complaints or dental treatment was required.  Mere 
treatment in service, e.g., extracting teeth, etc., is not 
tantamount to "Class II(a)" dental trauma as this term is 
defined in 38 C.F.R. §§ 3.381 and 17.161.  See VAOPGCPREC 5-
97 (Jan. 22, 1997; revised Feb. 25, 1997).  Therefore, 
service connection cannot be established for the purposes of 
compensation.  

Even assuming without deciding that the veteran did not 
receive optimal dental treatment to Tooth 11 during service, 
she is not entitled to service connection as such failure 
does not constitute service trauma under VAOPGCPREC 5-97 (the 
term "service trauma" does not include the intended effects 
of treatment provided during the veteran's military service).  

When, as here, the law is dispositive of the claim, it should 
be denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

The claim of service connection for extraction of Tooth 11 
for the purpose of compensation, is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


